Citation Nr: 9932634	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  94-03 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to tobacco use, including nicotine 
dependence, for purposes of establishing eligibility for DIC 
benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1941 until May 
1944.  He died in December 1991.  The appellant is the widow 
of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1998 of the Cleveland, Ohio Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death due to nicotine addiction.  Prior to 
such, the Board denied service connection for the cause of 
the veteran's death due to causes other than addiction to 
smoking tobacco in a decision dated in April 1998.

This case was remanded by decision of the Board dated in 
April 1998 on the current issue on appeal, and is once again 
before the signatory Member for appropriate disposition. 


FINDINGS OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use, including 
due to nicotine dependence, during active service is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use, including 
due to nicotine dependence, during active service, for 
purposes of establishing eligibility for DIC benefits, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use, including due to 
nicotine dependence, during active service, for the purpose 
of establishing eligibility for DIC benefits, is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
a medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 94-95 (1992).  For the appellant's claim to be well 
grounded, a disability that caused, hastened, or 
substantially and materially contributed to the veteran's 
death must be shown to be etiologically related to service.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  There would also have 
to be competent medical evidence of a nexus between the fatal 
disability or disease and the veteran's service.  Such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit at 93.

Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of the death.  The issue 
involved is to be determined by exercise of sound judgment, 
without recourse to speculation.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(1999).

The certificate of death reflects that the veteran died on 
December [redacted], 1991.  The immediate cause of death was 
recorded as respiratory failure arrest due to or as a consequence of 
chronic obstructive pulmonary disease (COPD).  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were coronary artery 
disease and adenocarcinoma of the right kidney.  No autopsy 
was performed.

The appellant and her representative contend that the veteran 
died of respiratory arrest due to COPD caused by nicotine 
dependence.  It is asserted that the veteran began smoking 
while he was in service.

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
that injury or disease resulted from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of nicotine dependence, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether service 
connection for death subsequent to service, attributable to 
tobacco use, should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, depends upon affirmative answers to the following 
three questions: (1) Whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependency may be considered the proximate cause of death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  In a May 5, 
1997 memorandum, VA Under Secretary for Health stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  Moreover, the determination as to 
whether a veteran is dependent on nicotine is a medical 
question.

The Board also recognizes that on July 22, 1998, the 
President signed the "Internal Revenue Service Restructuring 
and Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a post service death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  38 U.S.C.A. § 1103 
(West Supp. 1999).  However, this new section applies only to 
claims filed after June 9, 1998.  As the appellant in the 
present case filed her claim in February 1992, the statutory 
change will not affect the disposition of this appeal.

The veteran's service medical records reflect that he was 
hospitalized in February 1944 for a condition not pertinent 
to this appeal and was noted to have smoked 2/3 of packs of 
cigarettes daily at that time.  Upon postservice VA 
examinations in February 1945 and January 1951, his 
respiratory system was evaluated as normal.  The discharge 
summary from a period of hospitalization at a VA facility 
between February and March 1958 for disability not pertinent 
to this appeal indicated that the veteran smoked cigarettes.  

The report of a private examination performed by G. P. 
Peterson, M.D., in June 1972 was received which disclosed 
that the veteran had clear lung fields throughout.  
Thereafter, however, J. E. Carter, M.D., wrote in December 
1975 that the veteran was seen for symptoms which included 
shortness of breath.  Upon examination, the appellant had 
diminished breath sounds.  A diagnosis of pulmonary emphysema 
was rendered.  In a statement dated in March 1982, Tim L. 
Carter, M.D., noted upon physical examination that the 
veteran had wheezes and rales throughout the chest and also 
breathed fairly rapidly.  A diagnosis of COPD was rendered by 
E. G. Hogan, M.D., in a medical statement dated in April 
1982.

VA outpatient clinical records dated between May and June 
1985 reflect that the appellant received treatment for 
respiratory symptomatology.  It was noted that he smoked one 
to one and a half packs of cigarettes per day.  He was 
advised to stop smoking.  On VA examination in January 1991, 
it was recorded that he had smoked a pack of cigarettes per 
day times 60 years.  It was observed that he presented with 
an emaciated appearance.  A certificate of death was received 
showing that the appellant died on December [redacted], 1991 from 
respiratory failure arrest due to or as a consequence of 
COPD.

A statement was received from Dr. E. G. Hogan, M.D., noting 
that the veteran had expired due to kidney cancer which had 
metastasized to the stomach.  Subsequently received were 
private clinical reports dated between 1990 and 1991 showing 
treatment for a number of conditions which included COPD and 
other severe respiratory disorders.  

Analysis

A review of the record reflects that while the appellant 
through her representative asserts that the veteran began 
smoking in service, clinical records note as history that the 
veteran smoked long before he entered active duty.  Upon VA 
examination in 1991, it was noted that he was 74 years old 
and had smoked for 60 years.  This would predate his entry 
into active service by more than several years.  
Nevertheless, although there is evidence that the veteran 
smoked during his military career, there is no competent 
medical evidence of record that his smoking caused or 
contributed to his death.  The record does not contain 
competent medical evidence relating the veteran's death to 
the use of tobacco during service, and there is no competent 
medical evidence that the veteran had a nicotine dependence 
incurred in service.  Therefore, the appellant has not 
established that the veteran's death was related to tobacco 
use, that his death was related to tobacco use during 
service, that the veteran became nicotine dependent during 
his period of active service, or that this dependency was the 
proximate cause of death.  While such statements and 
contentions are presumed credible for purposes of this 
decision, she is not qualified, as a lay person, to establish 
a medical diagnosis or medical etiology, as such matters 
require medical expertise, and the Board cannot rely solely 
on lay statements to establish a medical nexus.  See Brewer 
v. West, 11 Vet. App. 228, (1998); Espiritu, Grottveit.

On the basis of the above analysis, the record fails to show 
that a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  As there is no competent medical evidence linking the 
veteran's cause of death to tobacco use or nicotine 
dependence during his active service, the appellant's claim 
must be denied as not well grounded.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her claim for 
service connection for the cause of the veteran's death as a 
result of tobacco use, including nicotine dependence, during 
active service for the purpose of establishing eligibility 
for DIC benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death as a result 
of tobacco use, including due to nicotine dependence, during 
active service for the purpose of establishing eligibility 
for DIC benefits not having been submitted, the appeal is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

